Case: 13-30036       Document: 00512330178         Page: 1     Date Filed: 08/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 2, 2013

                                     No. 13-30036                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



VERNON J. TATUM, JR.,

                                                  Plaintiff-Appellant
v.

UNITED STATES OF AMERICA,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:11-CV-506


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Vernon J. Tatum, Jr., proceeding pro se, appeals from the district court’s
dismissal of his suit against the United States after Tatum failed to comply with
an order to inform the court of his causes of action. We AFFIRM.
       In March 2011, Tatum filed suit in the United States District Court for the
Eastern District of Louisiana against the Small Business Administration
(“SBA”).     He alleged that the defendant was sending him monthly billing


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30036    Document: 00512330178     Page: 2   Date Filed: 08/02/2013




                                 No. 13-30036

statements after his payments became due in order “to generate additional
interest and/or subject [Tatum] to a state of delinquency.” The exhibits to his
complaint suggest that the activity began in December 2009 and related to two
loan accounts being serviced by the SBA. A letter from a director in the SBA’s
Office of Financial Assistance stated that Tatum never provided the payment
that was due in November 2009. Consequently, as Tatum made each new
payment, his account remained in arrears.
      In a ruling earlier than the one now on appeal, the district court granted
the Government’s motion to dismiss for lack of jurisdiction. The basis was that
Tatum had not exhausted his administrative remedies under the Federal Tort
Claims Act. In the initial appeal, we agreed that the district court lacked
jurisdiction over Tatum’s tort claims but remanded for a consideration of a
breach-of-contract claim against the SBA. Tatum v. United States, 465 F. App’x
313, 315 (5th Cir. 2012). We held that “the district court may have jurisdiction
to hear his claim under 15 U.S.C. § 634(b), which empowers the SBA’s
administrator to sue and be sued and gives district courts jurisdiction to hear
such suits.” Id. A claim could “fall within the Little Tucker Act’s waiver of
sovereign immunity and grant of federal jurisdiction, 28 U.S.C. § 1346(a)(2),”
under certain conditions. Id. at 315 n.2. We stated: “The district court can
determine the scope of Tatum’s intended claim on remand, and if necessary give
him the opportunity to amend his complaint to more clearly identify the legal
basis of his claim and the entity he wishes to sue.” Id. at 315.
      On remand, the district court ordered Tatum to inform the court by May
25, 2012, whether he intended to proceed against the SBA. On May 25, Tatum
filed a motion for an extension of 60 days’ time, which the court granted and


                                       2
    Case: 13-30036     Document: 00512330178      Page: 3    Date Filed: 08/02/2013




                                  No. 13-30036
required a response to the district court’s order by July 24. On that date, Tatum
filed a response and expressed an intent “to pursue [his] claims to the fullest
extent.” The district court construed the submission as notice of his intent to
proceed solely against the SBA. The court ordered Tatum to inform it of his
intended causes of action, including whether he intended to assert a breach-of-
contract claim, by October 31. The court warned that if Tatum failed to do so by
the deadline, his complaint could be dismissed. On November 7, the court, not
having received any response from Tatum, dismissed the complaint without
prejudice. Tatum appeals.
      We review the district court’s involuntary dismissal for an abuse of
discretion. Price v. McGlathery, 792 F.2d 472, 474 (5th Cir. 1986). A court has
authority to dismiss a lawsuit for failure to prosecute or comply with the court’s
orders. Fed. R. Civ. P. 16(f)(1)(C), 41(b). On appeal, Tatum argues that the
district court did not explicitly order him to amend the complaint. Regardless
of the district court’s phrasing, it was clear that Tatum was to flesh out his
causes of action by the stated date. Tatum cites to us the rule that allows
amendments to complaints. Fed. R. Civ. P. 15(a). That Rule does not mean that
after a district court has given a pro se litigant ample opportunity to plead his
claims in some way, that the court is barred from dismissing.
      Tatum does not present an argument or provide citation to legal authority
to support a finding that the district court abused its discretion. We therefore
do not address his contention. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). We note that the dismissal was without prejudice. The Government
states in its brief that the statute of limitations has not run, and Tatum may still
bring a claim. Had the statute of limitations expired, we would need to consider


                                         3
    Case: 13-30036    Document: 00512330178    Page: 4   Date Filed: 08/02/2013




                                No. 13-30036
the dismissal as having been with prejudice. McCullough v. Lynaugh, 835 F.2d
1126, 1127 (5th Cir. 1988). We do not so consider it.
      AFFIRMED.




                                       4